Citation Nr: 0824617	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for asbestos exposure, 
claimed as asbestosis.

3. Entitlement to service connection for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected low  back disability, to include on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b) .  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to May 
1983 and from October 2001 to October 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision in which the 
RO granted service connection and assigned an initial 
noncompensable rating for low back disability characterized 
as compressed vertebra L4-L5 and L5-S1 and denied service 
connection for heartburn/acid reflux, for difficulty 
breathing/chronic coughing, for high blood pressure, for 
asbestos exposure, claimed as asbestosis, as well as denied 
nonservice-connected pension benefits.  The veteran filed a 
notice of disagreement (NOD) in February  2005 with the 
initial noncompensable rating assigned his service-connected 
compressed vertebra L4-L5 and L5-S1 and the denials of 
service connection for disabilities he characterized as 
gastrointestinal reflux disease (GERD), a respiratory 
condition, high blood pressure, and asbestos.  The RO issued 
a statement of the case (SOC) in March 2005 pertaining to 
these four issues, and recharacterized the claim for high 
blood pressure as one for hypertension.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2005.

In an October 2007 rating decision, the RO determined that 
the May 2004 decision was clearly and unmistakably erroneous 
in assigning the  noncompensable rating for the veteran's 
service-connected low back disability and assigned an initial 
10 percent rating from the December 5, 2002 effective date of 
the grant of service connection.  The RO confirmed this 
decision in an October 2007 SSOC.

In a December 2007 rating decision, the RO granted service 
connection for GERD, claimed as heartburn/acid reflux; 
therefore, this issue is no longer in appellate status post 
left knee arthroplasty.  The RO also continued the denial of 
the veteran's claims for service connection for hypertension, 
for a respiratory condition, and for asbestos exposure (as 
reflected in a December 2007 SSOC). 

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the 
representative requested, and the undersigned granted, a 30-
day abeyance period for the submission of additional 
evidence.  To date, no additional evidence has been received.  
As noted below, during the hearing, the veteran indicated his 
desire to withdraw from appeal his claims for service 
connection for a respiratory disability and for asbestos 
exposure, claimed as asbestosis . 

Because one of the matters on appeal involves a request for a 
higher initial rating for service-connected low back 
disability  following a grant of service connection, the 
Board has characterized that claim in light of the 
distinction noted Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability.  
Additionally, while the RO has assigned a higher rating for 
the veteran's service-connected low back disability during 
the pendency of  this appeal, as higher ratings are 
available, and the veteran is presumed to be seeking the 
maximum available benefit, the claim for a higher initial 
rating remains viable on appeal.  Id.; AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

The Board's dismissal of the claims for service connection 
for a respiratory disability and for asbestos exposure, 
claimed as asbestosis, are set forth below.  The claims for 
service connection for hypertension and for higher initial 
rating for service-connected low back disability-
recharacterized for reasons explained below-are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDING OF FACT

On May 6, 2008, prior to the promulgation of a decision in 
the appeal, the veteran and his representative requested 
withdrawal of the appeal with regard to the claims for 
service connection for a respiratory disability and for 
asbestos exposure, claimed as asbestosis.
 

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, with regard to his claims for service connection for 
a respiratory disability and for asbestos exposure, claimed 
as asbestosis, have been met. 38 U.S.C.A. § 7105(d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time prior to the promulgation of a 
decision in the appeal.  38 C.F.R. §§ 20.202, 20.204(b)(1), 
(3) (2007).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a) 
(2007).

During the May 6, 2008 Board hearing (p. 2), the veteran and 
his representative requested withdrawal of the appeal as to 
the claims for service connection for a respiratory 
disability and for exposure to asbestos; hence, there remains 
no allegations of errors of fact or law for appellate 
consideration with respect to those claims.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claims for service connection for a respiratory 
disability and for asbestos exposure, claimed as asbestosis, 
and the appeal, as to these matters, must be dismissed.
 


ORDER

The appeal as to the claim for service connection for a 
respiratory disability is dismissed.

The appeal as to the claim for service connection for 
asbestos exposure, claimed as asbestosis is dismissed.


REMAND

The Board finds that further RO action on the claims for an 
initial rating in excess of 10 percent for the veteran's 
service-connected low back disability and for service 
connection for hypertension is warranted. 

Initially, the Board notes that a September 2005 VA general 
examination report with findings pertaining to the veteran's 
service-connected low back disability and an August 2007 VA 
spine examination report were associated with the claims 
file, but not considered by the RO, when it provided to the 
veteran an October 2007 SSOC.  No subsequent SSOC has been 
furnished to the veteran.  Under these circumstances, a 
remand of this matter to the RO for consideration of the 
September 2005 and August 2007 VA examination reports, in the 
first instance, and for issuance of a SSOC reflecting such 
consideration, is warranted.  See 38 C.F.R. §§ 19.31, 19.37 
(2007).

The Board finds that additional development of each of the 
remaining claims on appeal is warranted.

Pertinent to the claim for service connection, the Board 
notes that service connection may be granted for disability 
resulting  from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2007); 38 C.F.R.  § 3.303 (2007).  Service connection may be 
granted for any  disease diagnosed after discharge from 
service when all the  evidence, including that pertinent to 
service, establishes  that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service treatment records (STRs) from the veteran's first 
period of active duty service  are devoid of any notation as 
to any complaints, findings, or diagnosis of hypertension.  
STRs from the veteran's second period of active duty service, 
to include treatment received at the VA health care system, 
show that in November 2001 the veteran was admitted to the 
emergency room at Ft. Bragg with chest pains.  He was 
administered a stress test, which revealed some risk.  One 
report reflects a diagnosis of chest pain likely related to 
GERD, and another report reflects a diagnosis of questionable 
coronary artery disease.  December 2001 VA outpatient records 
reflect assessments of borderline hypertension and a 
borderline positive stress test.  The veteran had 
hypertensive blood pressure readings in December 2001 of 
150/85 and 132/94.  In January 2002, the veteran was on 
profile for a heart condition.  In an April 1, 2002 STR, the 
veteran's blood pressure was 148/94, and he was assessed with 
hypertension.  He was instructed to have 5-days of blood 
pressure checks; however, only one on April 5, 2002 was noted 
and it showed blood pressure readings of 146/90-left 
arm,151/86-right arm.  On separation self report in September 
2002, the veteran indicated he had a chronic condition of 
high blood pressure that currently limited his ability to 
work in his primary military specialty. 

An August 2004 Mount Sinai private medical record reflects 
that the veteran's blood pressure reading was 140/100.   A 
September 2005 VA examination report reveals blood pressure 
readings of 138/92, 140/90, and 142/94.  A December 2005 
private medical record reveals a blood pressure reading of 
140/96.  

The veteran underwent a VA hypertension examination in August 
2007; however, the examiner did not then provide any opinion 
as to the etiology of the veteran's hypertension-
specifically, whether the disability had its origins in 
service. However, in  a November 2007 addendum, the examiner 
noted that after reviewing the claims file and all available 
medical records, she saw only one documented elevation of 
blood pressure in July 2002, when the veteran presented for 
back pain.  The examiner furthered that private medical 
records revealed the veteran had elevated blood pressure 
readings by September 2005, and was started on a diuretic by 
December 2005.  The examiner concluded that the veteran 
currently has a current diagnosis of hypertension, but the 
medical records fail to document this as a problem until 
2005.   Thus, the examiner opined that the clinical evidence 
did not support the veteran's contention that he had 
hypertension while in the military.  
  
However, the record reveals the conclusion reached by the 
November 2007 VA examiner was not based upon consideration of 
all the pertinent records associated with the claims file.  
Clearly, STRs reveal that the veteran had elevated blood 
pressure readings in December 2001, and a medical assessment 
of hypertension in April 2002.   Given the governing legal 
authority, and medical evidence suggesting that hypertension, 
which is a disease, had its onset during the veteran's second 
period of active service,  the Board concludes that the 
medical evidence of record is inadequate for the purpose of 
adjudicating the veteran's claim for service connection for 
hypertension, and that a new VA examination to obtain a 
medical opinion, based  on a complete review of the claims 
file, should be accomplished.   Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

Pertinent to the veteran's claim for a higher initial rating 
for service-connected  low back disability  the Board notes 
that the veteran's initial claim  was received by the RO in 
December 2002.  At that time, disabilities of the spine were 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2002).  Thereafter, effective September 26, 2003, the 
criteria for rating musculoskeletal disabilities of the spine 
was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007)). 

Here,  the veteran's claim for service connection, from which 
the appeal for an initial higher rating originates, was filed 
prior to the regulatory amendments for evaluating 
disabilities of the spine.  Therefore, VA must consider the 
veteran's claim under the former and revised rating criteria, 
with consideration of revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F. 3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  A 
review of the claims file reflects that the RO has not 
considered the veteran's claim for a higher rating  for 
service-connected low back disability  under the former 
rating criteria for disabilities of the spine.  Therefore, a 
remand of this claim for RO consideration under the former 
and revised applicable criteria, as appropriate, in the first 
instance, is warranted.  . 

The Board also note  that the veteran has contended that his 
service-connected low back disability  has worsened, to 
include increased difficulty with walking, complaints of 
weakness and loss of strength in his upper body, and 
radiculopathy to his legs.  He has also asserted that he had 
to take an early retirement, due in part, to his service-
connected low back disability.  During the May 2008 Board 
hearing, the veteran testified that his low back disability 
had worsened since his last examination and he continues to 
receive treatment for his low back disability from his 
private physician.  

In a related vein,  the Board further notes that, although 
the service-connected low back disability has been 
characterized as compressed vertebra L4-L-5 and L5-S1 (rated 
under Diagnostic Codes 5010 and current 5237), the record 
includes findings and diagnoses that raise questions about 
the characterization of the disability and the applicable 
diagnostic criteria for consideration in evaluating the 
disability.  The current medical record also reflects 
findings and assessments indicative of degenerative disc 
disease and radiculopathy.  In this regard, private medical 
records from H.I. Baum, M.D., dated from May 2005 to August 
2005 reflect that the veteran was assessed with lumbar 
derangement and radiculopathy-chronic.  A May 2005 private 
electromyography report reflects diagnostic findings 
suggestive of mild chronic left L5S1 radiculitis and 
adiagnosis of lumbosacral radiculopathy.  A May 2005 private 
MRI report revealed an impression of transitional lower 
intervertebral disc termed S1/2, scattered anterior disc 
extension and anterior spurring.  L5/S1 disc hydration and 
diminished height, L3/4 and L4/5 disc bulges, L5/S1 disc 
herniation with inferior extrusion, ventral thecal sac 
compression and foraminal narrowing.  During an August 2007 
VA examination, the veteran was diagnosed with lumbar 
spondylosis with degenerative disc disease, herniated disc at 
L5-S1 and lumbar radiculopathy.  

However, the current record does not clearly indicate whether 
any such disc disease and radiculopathy represents a 
progression of the disability for which service connection 
was granted, or whether it is possible to separate the 
effects and symptoms of disc disease and radiculopathy from 
those attributable to the veteran's service-connected 
compressed vertebra L4-L5 and L5-S1.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability). The Board also 
points out, depending on the response to these questions, the 
criteria for rating intervertebral disc syndrome (IVDS) 
(which were specifically revised effective September 23, 2002 
(see 67 Fed. Reg. 54345-54349 (August 22, 2002), as well as 
in September 26, 2003), may also be applicable in rating the 
claim on appeal.

In light of all the foregoing, the Board finds that 
contemporaneous medical findings, and medical opinion, are 
needed to fully evaluate the veteran's service-connected low 
back disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007). 
 
Accordingly, on remand, the RO should arrange for the veteran 
to undergo VA cardiovascular, neurological and orthopedic 
examinations, by appropriate physicians, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination(s), without good 
cause, may well result  in a denial of the claim(s) (as the 
original claim(s) will be considered on the basis of evidence 
of record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited  to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Brooklyn, New York dated from 
March 2001 to July 2002.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
since July 2002 from the Brooklyn VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that its letter to him meets the 
notice requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection--particularly, 
disability ratings and effective dates-as appropriate. 

The RO should specifically request that the veteran furnish 
authorization to enable VA to obtain all outstanding medical 
records from his private physicians who provide treatment 
and/or evaluation for hypertension and his service-connected 
low back disability, to include John J. DeLuca, M.D., and 
H.I. Baum, M.D., each located in Brooklyn, New York. 

In addition, during the May 2008 Board hearing, the veteran 
and his representative indicated that the veteran's former 
employer, the Department of Corrections (DOC) for the State 
of New York has records of his used sick leave due to his 
service-connected low back disability to support his 
assertions of worsening, which, in part, caused him to take 
early retirement.  It was also indicated that the veteran 
would provide a  release for VA to obtain these records from 
DOC as well as records from DOC that could support the 
veteran's claim for service connection for hypertension.  
Hence, on remand, the RO should obtain authorization from the 
veteran to obtain all pertinent records from the veteran's 
previous employer, DOC.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties  
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions  
requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  In adjudicating the claim for an initial higher 
rating for the veteran's service-connected low back 
disability, the RO should consider all former and revised 
pertinent diagnostic criteria for rating the low back 
disability (to include that specific to IVDS, if 
appropriate).  The RO should also document its specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson, is appropriate.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
Brooklyn VAMC all outstanding records of 
evaluation and/or treatment for the 
veteran's hypertension and low back, 
since July 2002.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting  records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
furnish authorization to enable VA to 
obtain all outstanding medical records 
from his private physicians who provide 
treatment and/or evaluation for 
hypertension and his service-connected 
low back disability, to include John J. 
DeLuca, M.D., and H.I. Baum, M.D., each 
located in Brooklyn, New York. 

The RO should also request the veteran to 
provide the complete names and addresses 
of his former employer, the DOC for the 
City of New York, which he identified 
during the May 2008 Board hearing.  The 
veteran should also furnish authorization 
for the RO to obtain all pertinent 
records from his prior employer, to 
include, but not limited to, sick leave 
records, retirement applications and 
related documentation.


The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above).  The RO should also 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional  evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the  
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should .  arrange for 
the veteran to undergo VA cardiovascular 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to  include a complete copy 
of the REMAND, must be made available to 
the physician  designated to examine the 
veteran, and  the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater more probability) that the 
veteran's current hypertension had its 
onset in or was aggravated during his 
second period of active service.  In 
rendering the requested opinion, the 
physician should specifically consider 
and discuss the elevated blood pressure 
readings noted in the service medical 
records. 

The physician should set forth all 
examination findings, along with complete  
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  The RO should also arrange for the 
veteran to undergo VA neurological and 
orthopedic examinations of his low back, 
by appropriate physicians, at a VA 
medical facility.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the orthopedic examiner in 
conjunction with his or her examination 
of the veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to  
examine the veteran, and each examination 
report should reflect consideration of  
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all results made  
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions  
expressed, in a printed (typewritten) 
report. 

Neurological examination - The physician 
r should identify, and comment on the 
frequency or extent of,  as appropriate,  
all neurological symptoms associated with 
the veteran's  low back disability-to 
specifically include muscle spasm, 
guarding, foot drop, radiculopathy and/or 
sciatic  neuropathy, and provide an 
assessment of the extent or severity of 
each.  The examiner should also clearly 
state  whether any such symptoms 
represent separately ratable neurological 
manifestations of the veteran's  service-
connected-low back disability.   

Orthopedic examination - The physician 
should conduct range of motion testing of 
the low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).   The physician should render 
specific  findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess  fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins. In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional  loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner  should express 
any such additional  functional loss in 
terms of additional degrees of limited 
motion. 

Further, the physician should indicate 
whether the veteran experiences localized 
tenderness, and whether any current 
muscle spasm or guarding is severe enough 
to result in an abnormal gait, or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The physician should also 
indicate whether the veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should offer an 
opinion as to whether the veteran has 
current degenerative disc disease that 
represents a  manifestation or 
progression of the back disability for 
which service connection has been 
granted.  If not, the examiner should 
indicate whether it is medically possible 
to separate the symptoms and effects of 
the service-connected back disability 
from nonservice-connected disc disease. 

If the physician determines either that 
disc disease is a manifestation or 
progression of the service-connected 
disability, or that it is medically 
impossible to separate the symptoms and 
affects of the two , he or she should 
also render findings particularly 
responsive to the criteria for rating 
IVDS-specifically, comment as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician).  The examiner should indicate 
whether, over the last 12-month period, 
the veteran's incapacitating episodes had 
a total duration of (a) at least one week 
but less than two weeks; (b) at least two 
weeks but less than four weeks; (c) at 
least four weeks but less than six weeks; 
or (d) at least six weeks.  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on  
appeal in light of all pertinent evidence 
and legal authority.  In adjudicating the 
claim for a higher rating for service-
connected low back disability, to include 
on an extra-schedular basis, pursuant to 
the 38 C.F.R. § 3.321(b) , the RO should 
consider all former and revised 
applicable criteria for rating the 
disability (to include that pertinent to 
IVDS, if appropriate); and address 
whether staged rating, pursuant to 
Fenderson (cited to above), is warranted

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an  
appropriate SSOC that includes citation 
to and discussion of additional legal 
authority considered (specifically, the 
former and revised applicable criteria 
for rating disabilities of the spine), 
along with clear reasons and bases for 
all determinations, and afford them the 
appropriate time  period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


